Citation Nr: 1631550	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-32 698	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a right tibia and fibula fracture with traumatic arthritis (right leg fracture residuals).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from August 1975 to August 1980.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado declining to increase the Veteran's disability rating for his residuals of a right tibia and fibula fracture with traumatic arthritis above 10 percent.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2016 videoconference hearing.  Although the Veteran initially requested a Travel Board hearing in his formal appeal, in December 2011 he requested that his hearing request be converted to a videoconference hearing.  A copy of that hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's right leg fracture residuals are currently rated under Diagnostic Codes 5262, for impairment of the tibia and fibula, and 5010 for arthritis.  38 C.F.R. § 4.71(a) (2015).  Diagnostic Code 5262 assigns a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  Id., Diagnostic Code 5262.  Diagnostic Code 5010 provides that traumatic arthritis shall be rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71(a).  Under Diagnostic Code 5003, if substantiated by X-rays, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.  If, however, the Veteran's arthritis is noncompensable under the appropriate Diagnostic Code for the joint affected, Diagnostic Code 5003 assigns a rating based on X-ray evidence indicating the involvement of particular joint groups.  Id.  The Veteran's current rating for right leg fracture residuals under these Diagnostic Codes is 10 percent.  Additionally, the Veteran is currently rated under Diagnostic Code 5055 for his right total knee replacement; service connection for the right knee disability has been established on the basis of secondary service connection and associated with the residuals of the right tibia and fibula fracture with traumatic arthritis.

At his May 2016 Board hearing the Veteran testified that due his right leg fracture residuals he must wear an ankle brace daily and often has to use a cane.  He also testified that his ankles often "give out" on him, and that he experiences particularly bad flare-ups in the morning.  

According to the Veteran's Denver VAMC treatment records, his use of a cane and leg brace are at least partially related to his service-connected right knee disability secondary to his right leg fracture residuals.  The Veteran reported noticing his ankle symptoms more since his right knee was replaced.  He also reported that he had to leave his full-time job at the United States Postal Service in part because of pain in his right ankle.

At the Veteran's last VA examination of his right leg fracture residuals in March 2013 the examiner found that the symptoms that the Veteran was reporting could be attributed solely to his knee conditions, and not the actual site of the right leg fracture, which was well healed; the Veteran's was noted to have good tibial-fibular alignment.  Accordingly, the examiner did not examine the Veteran's ankle other than to note X-ray evidence of degenerative arthritis.  Range of motion and other testing of the Veteran's right ankle were not completed.  However, prior to this, in a December 2010 VA examination regarding the Veteran's service connection claim for his right knee, the Veteran reported ankle symptoms similar to some of the symptoms he reported at his May 2016 Board hearing.  

With regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Accordingly, the Board finds that given the Veteran's May 2016 hearing testimony, prior VA examination reports evidence indicative of significant right ankle symptoms resulting from the Veteran's right leg fracture residuals, and that the last examination of the Veteran's ankle was conducted in December 2010, remand of the Veteran's claim is required for provision of a more contemporaneous VA examination to ascertain the current severity of his right leg fracture residuals, including his right ankle function.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his right leg fracture residuals, including right ankle function.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's right leg fracture residuals and especially his right ankle residuals, and the impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




